Citation Nr: 0609625	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  99-20 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $36,336.00.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel








INTRODUCTION

The veteran had active military service from July 1956 to 
October 1964, and from April 1966 to July 1966.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 1999 decision by the 
RO's Committee on Waivers and Compromises (Committee) that 
denied waiver of recovery of an overpayment in the amount of 
$36,336.00.  The veteran filed a notice of disagreement (NOD) 
in July 1999, and the RO issued a statement of the case (SOC) 
in August 1999.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 1999.

The Board notes that in March 2004, the veteran was scheduled 
for hearing before a Veterans Law Judge at the RO.  While the 
claims file indicates that the veteran appeared at the RO, 
the hearing was not held.

In March 2005, the Board remanded these matters to the RO for 
further action.  After accomplishing the requested action to 
the extent possible, the RO continued the denial of each 
claim (as reflected in the September 2005 supplemental SOC 
(SSOC) and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action necessary for an 
equitable disposition of the veteran's appeal has been 
accomplished.

2.  The veteran was been in receipt of nonservice-connected 
pension since 1990.

3.  In October 1990, the RO informed the veteran that his 
rate of pension was directly related to his income and that 
he must notify VA immediately if he received any income from 
a source other than what the RO had identified.

4.  In an August 1994 signed income and net worth statement, 
the veteran reported that he and his spouse were receiving no 
earned income.

5.  In 1997, the RO discovered that the veteran's spouse 
earned over $21,000.00 during 1994.

6.  From February 1994 to June 1997, VA paid the veteran 
pension benefits in the amount of $36,336.00, leading to the 
overpayment.

7.  The veteran bears fault in the creation of the 
overpayment of pension benefits in the amount of $36,336.00 
as the record does not reflect that he properly notified VA 
of his receipt of his spouses earned income.

8.  The veteran's failure to provide timely, accurate 
information concerning his receipt of income is indicative of 
bad faith.


CONCLUSION OF LAW

Waiver of recovery of the appellant's debt is precluded.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § § 1.962, 1.963, 
1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002). This liberalizing law is applicable to 
this appeal.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim. 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

However, these changes are not applicable to claims such as 
the one here at issue. In Barger v. Principi, 16 Vet. App. 
132, 138 (2002), the United States Court of Appeals for 
Veterans Claims held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51). Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
veteran the bases for denial of the claim, and afforded him 
and his representative opportunity to present information and 
evidence in support of the claim.  Significantly, there is no 
indication that there is any existing evidence pertinent to 
the issue on appeal that has not been obtained.  

Pursuant to the Board's March 2005 remand, the RO attempted 
to obtain the veteran Income Verification Match (IVM) folder, 
which was used as a basis for the overpayment.  The RO 
documented in a July 2005 Report of Contact (VA Form 119) 
that a thorough search for the veteran's IVM folder was 
conducted in the RO's locked files, but it was not located.  
Pursuant to a request by the RO, the RO in Philadelphia, 
Pennsylvania reported that it did not have the veteran's IVM 
file.  According to IVM protocol, the IVM folders are 
destroyed after three years.  The RO concluded that the 
veteran's IVM folder was most likely destroyed pursuant to 
M21-1MR, Part X, Chapter 10, Part D.  The IVM debt was 
established in 1997, more than three years ago.

As requested, the RO obtained an audit of the veteran's 
account in July 2005, which will be discussed in more detail 
below. 

Pursuant to the Board's March 2005 remand, in July 2005, the 
RO requested that the veteran provide a current financial 
status report listing all monthly income from all sources, 
monthly expenses, and assets.  The veteran has not responded 
to the RO's request.

Accordingly, the claim is ready to be considered on the 
merits.

II.  Background

The rate of VA pension depends on total "family" income which 
includes the payee's income and that of any dependents.  VA 
must adjust the payments whenever this income changes.  The 
appellant must notify VA immediately if income is received 
from any source.  The appellant must also report any changes 
in the income.  The appellant's failure to promptly tell VA 
about income changes may create an overpayment which will 
have to be repaid.

In December 1989, the RO notified the veteran that it had 
discontinued his pension benefits because his countable 
annual family income exceeded the limit provided by law.

In October 1990, the RO notified the veteran that it had 
resumed his pension benefits.  The RO explained that the rate 
of VA pension was directly related to his family income.  
Adjustments must be made to the pension benefits if the 
income changed.  The RO explained that the veteran must 
notify VA immediately if his or his families' income changed.  
Failure to inform VA promptly of income changes may result in 
the creation of an overpayment in his account.  The RO 
informed the veteran that he should read the enclosed VA Form 
21-8768, which explained the factors affecting his right to 
payment, including the importance of immediately notifying VA 
of any change in his or his dependant's income or net worth.  

In 1991, 1992, 1993, the veteran completed an Improved 
Pension Eligibility Verification Report noting that he and 
his spouse received no annual income from any source.

In August 1994, the veteran completed another Improved 
Pension Eligibility Verification Report noting that he and 
his spouse received no annual income from any source.

The RO notified the veteran in a letter, apparently dated in 
May 1997, that it had discovered that his spouse had earned 
over $21,000.00 in annual income during the year 1994.  

The veteran replied in a Financial Status Report (VA Form 20-
5655), received by the RO in December 1997, that his spouse's 
employment had nothing to do with him.  He explained that his 
wife had refused to share income or information with him.  

In December 1997, the RO received the veteran's claim for a 
waiver of $36,336.00 overpayment.  He explained that the 
overpayment was an honest mistake, and he did not understand 
the pension rules.  He reported that he had been unemployed 
since 1990.  

In a December 1997 decision, the Committee denied the 
veteran's waiver request.  The Committed noted in its 
decision that VA had sent an IVM letter to the veteran's 
spouse in November 1996 regarding any unreported earned 
income for the year 1994.  In December 1996, VA received the 
spouse's response confirming that she had earned income in 
1994.  Subsequently, in July 1997, VA notified the veteran 
that it had terminated his pension benefits from February 
1994, creating an overpayment.  The Committee denied waiver 
of recovery of the overpayment amount.  The Committee found 
that the veteran was at fault in the creation of the 
overpayment by failing to inform VA of his spouse's earned 
income from 1994. The veteran was provided with notice of 
this decision in February 1999.

In the July 1999 NOD, the veteran reiterated that any 
overpayment was unintentional on his part.

In the September 1999 substantive appeal, the veteran 
essentially maintained that he had been unable to work as a 
result of his hearing loss, which he believed was caused by 
his military service.  He also reported that he experienced 
dizzy spells and daily headaches, which he felt was related 
to this hearing loss.

According to a July 2005 audit of the veteran's benefit 
payment account, VA paid the veteran $36,336.00 from February 
1, 1994, to June 30, 1997.

III.  Analysis

The Board must first determine whether the debt was properly 
created. Pension is a benefit payable by VA to veterans of a 
period of war because of disability.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum pension rate specified in 38 
C.F.R. §§ 3.3(a)(3), 3.23; 38 U.S.C.A. § 1521(a).  The 
maximum annual rate is periodically increased from year to 
year. 38 C.F.R. § 3.23(a).  Payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded. 38 C.F.R. § 3.271(a).  Medical expenses in excess 
of 5 percent of the maximum annual pension rate may be 
excluded from an individual's income for the same 12-month 
period to the extent they were unreimbursed.  38 C.F.R. 
§ 3.272(g)(1)(iii).

A review of the record shows that the veteran was paid 
pension benefits since 1990 on the basis of $0 countable 
income, when in fact his wife earned over $21,000.00 in 1994.  
Thus, effective February 1, 1997, the RO properly terminated 
the veteran's pension, and declared the period of overpayment 
from February 1, 1994, through June 30, 1997.  This is in 
accordance with the provisions of 38 C.F.R. § 3.660, to 
account for the receipt of this previously unreported income.  
Thus, the Board finds that the veteran's overpayment of 
pension was properly created.

As to the question of waiver, the law precludes waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is found 
to exist: 1) fraud; 2) misrepresentation; or 3) bad faith.  
38 U.S.C.A. § 5302.  See also 38 C.F.R. § 1.963(a).  Such 
elements contemplate a willful failure to report information 
with the intent to obtain unentitled benefits.  Id.  The 
Board's review of the record reflects that the Committee has 
resolved this question in favor of the veteran, finding, in 
essence, that his actions did not represent the intentional 
behavior to obtain Government benefits to which he was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.  The Board agrees with that 
preliminary finding.  Therefore, there is no statutory bar to 
waiver of recovery of the overpayment.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: 1) fraud; 2) 
misrepresentation; or 3) bad faith. 38 U.S.C.A. § 5302.  It 
should be emphasized that only one of the three elements 
(fraud, misrepresentation, or bad faith) need be shown to 
preclude consideration of waiver of recovery of overpayment 
under 38 U.S.C.A. § 5302(c).

If there is no evidence of fraud, misrepresentation or bad 
faith, then a request for a waiver will be adjudicated under 
the standard "equity and good conscience." 38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963(a) and 1.965(a).  In this regard, 
the facts and circumstances in a particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, whether 
there was any unjust enrichment, whether there would be undue 
financial hardship to recover the overpayment, whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized, and whether the debtor 
relinquished a valuable right or changed his or her position 
by reason of having relied upon an erroneous benefit. 38 C. 
F. R. § 1.965(a).  Notwithstanding, evidence of fraud, 
misrepresentation or bad faith must be considered first.

"Bad faith," according to the applicable regulation, 
generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
which results in a loss to the Government.  See 38 C.F.R. 
§ 1.965(b)(2).  Misrepresentation of a material fact must be 
more than non-willful or mere inadvertence. 38 C.F.R. § 
1.962(b).  Under 38 C.F.R. § 3.1(aa), fraud means an 
intentional misrepresentation of fact, or the intentional 
failure to disclose pertinent facts, for the purpose of 
obtaining or retaining, or assisting an individual to obtain 
or retain, eligibility for VA benefits, with knowledge that 
the misrepresentation or failure to disclose may result in 
the erroneous award or retention of such benefits.

A person who is receiving a pension must notify VA of any 
material change or expected change in his income or other 
circumstances that would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
he or she will begin to receive additional income. 38 C.F.R. 
§ 3.660.

In this case, a finding that the appellant committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in equity 
cases: only if the appellant is free from all taint of fraud 
in connection with her claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).

A debtor's conduct in connection with a debt arising from 
participation in VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. § 
1.965(b);  See Richards v. Brown, 9 Vet. App. 255, 257 
(1996).  A determination of bad faith is based on the 
circumstances that led to the overpayment, and the actions or 
omissions with respect to reporting the overpayment, as 
indicated by the evidence of record.  See East v. Brown, 8 
Vet. App. 34, 40 (1995).

In this case, the Committee denied the appellant's request 
for waiver based upon its determination that the appellant, 
who had failed to accurately report his income in a timely 
manner, had acted in bad faith.  The Committee declared that 
waiver of the appellant's debt, which had accrued as a result 
of his failure to report income, was, therefore, precluded.  
After having carefully considered the evidence, the Board 
finds that the veteran's failure to accurately report his 
income (or, in this case, to timely report new income) 
suggests an intent to seek an unfair advantage at the expense 
of the government or, at best, an absence of an honest 
intention to abstain from taking unfair advantage of the 
government by the veteran.  

In short, the appellant committed a misrepresentation and act 
of bad faith.  This action constituted an unfair or deceptive 
dealing by one who sought to gain at the Government's expense 
and involved conduct undertaken with intent to seek an unfair 
advantage with knowledge of the likely consequences 
(receiving money from the Government that the veteran was not 
entitled).  Consequently, the request for a waiver of 
overpayment of pension benefits is precluded as a matter of 
law.  As there is a statutory bar to waiver of recovery of 
the overpayment, the standards of equity and good conscience 
are not for application.


ORDER

A waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $36,336.00, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


